(Slip Opinion)              OCTOBER TERM, 2015                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                 SIMMONS ET AL. v. HIMMELREICH

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE SIXTH CIRCUIT

       No. 15–109.     Argued March 22, 2016—Decided June 6, 2016
This case began with two suits filed by respondent Walter Himmel-
  reich, a federal prisoner. He first filed suit against the United States,
  alleging that a severe beating he received from a fellow inmate was
  the result of negligence by prison officials. The Government treated
  the suit as a claim under the Federal Tort Claims Act (FTCA), which
  allows plaintiffs to seek damages from the United States for certain
  torts committed by federal employees, 28 U.S. C. §1346(b), “[s]ubject
  to the provisions of chapter 171” of Title 28. But an “Exceptions” sec-
  tion of the FTCA dictates that “the provisions of [Chapter 171] and
  section 1346(b) of this title . . . shall not apply” to certain categories of
  claims. The Government moved to dismiss the action on the ground
  that the claim fell into the exception for “[a]ny claim based upon . . .
  the exercise or performance . . . [of] a discretionary function,” namely,
  deciding where to house inmates, §2680(a). While the motion was
  pending, Himmelreich filed a second suit: a constitutional tort suit
  against individual Bureau of Prison employees, again alleging that
  his beating was the result of prison officials’ negligence. Ordinarily,
  the FTCA would have no bearing on that claim. But after the dis-
  missal of Himmelreich’s first suit, the individual employee defend-
  ants argued that Himmelreich’s second suit was foreclosed by the
  FTCA’s judgment bar provision, according to which a judgment in an
  FTCA suit forecloses any future suit against individual employees.
  Agreeing, the District Court granted summary judgment in favor of
  the individual prison employees. The Sixth Circuit reversed, howev-
  er, holding that the judgment bar provision did not apply to Himmel-
  reich’s suit.
Held: The judgment bar provision does not apply to the claims dis-
  missed for falling within the “Exceptions” section of the FTCA.
2                      SIMMONS v. HIMMELREICH

                                   Syllabus

    Pp. 3–10.
        (a) The FTCA explicitly excepts from its coverage certain categories
    of claims, including the one into which Himmelreich’s first suit fell.
    If, as the Government maintains, Chapter 171’s judgment bar provi-
    sion applies to claims in that “Exceptions” category, it applied to
    Himmelreich’s first suit and would preclude any future actions, in-
    cluding his second suit. On Himmelreich’s reading, however, the
    provision does not apply and he may proceed with his second suit.
    Pp. 3–5.
        (b) Himmelreich is correct. The FTCA’s “Exceptions” section reads:
    “[T]he provisions of this chapter”—Chapter 171—“shall not apply to
    . . . [a]ny claim based upon . . . the exercise or performance . . . [of] a
    discretionary function or duty.” §2680(a). The judgment bar is a
    provision of Chapter 171. The “Exceptions” section’s plain text thus
    dictates that the judgment bar does “not apply” to cases that, like
    Himmelreich’s first suit, are based on the performance of a discre-
    tionary function. Because the judgment bar provision does not apply
    to Himmelreich’s first suit, his second suit—against individual prison
    employees—should be permitted to go forward. Nothing about the
    “Exceptions” section or the judgment bar provision gives this Court
    any reason to disregard the plain text of the statute. P. 5.
        (c) United States v. Smith, 499 U.S. 160, does not require a differ-
    ent result. There, the Court found that the exclusive remedies provi-
    sion of Chapter 171—which prevents a plaintiff from suing an em-
    ployee where the FTCA would allow him to sue the United States
    instead, see §2679(b)(1)—applied to a claim for injuries sustained at
    a hospital in Italy, even though that claim fell within the category of
    “[a]ny claim arising in a foreign country,” one of the “Exceptions” to
    which “the provisions of [Chapter 171] . . . shall not apply,” §2680(k).
    Smith’s outcome, the Government argues, forecloses a literal reading
    of the “Exceptions” provision, but Smith does not control here. First,
    Smith does not even mention the “Exceptions” section’s “shall not ap-
    ply” language. Second, the exclusive remedies provision at issue
    there was enacted as part of the Federal Employee Liability Reform
    and Tort Compensation Act of 1988, which also contained a mecha-
    nism to convert tort suits against Government employees into FTCA
    suits “subject to the limitations and exceptions applicable to those ac-
    tions.” 499 U.S., at 166 (quoting §2679(d)(4); emphasis in Smith).
    By taking note of those “limitations and exceptions,” the Smith Court
    reasoned, the Liability Reform Act was intended to apply to the “Ex-
    ceptions” categories of claims. Nothing in the text of the judgment
    bar provision compels the same result here. Pp. 5–7.
        (d) The Government’s remaining counterargument is a parade of
    horribles that it believes will come to pass if every provision of Chap-
                     Cite as: 578 U. S. ____ (2016)                    3

                                Syllabus

  ter 171 “shall not apply” to the “Exceptions” categories of claims, but
  it raises few concerns about the judgment bar provision itself. If the
  Government is right about Chapter 171’s other provisions, the Court
  may hold so in the appropriate case, see Smith, 499 U.S., at 175, but
  the reading adopted here yields utterly sensible results. Had the
  District Court in this case issued a judgment dismissing Himmel-
  reich’s first suit because, e.g., the prison employees were not negli-
  gent, it would make sense that the judgment bar provision would
  prevent a second suit against the employees. But where an FTCA
  claim is dismissed because it falls within one of the “Exceptions,” the
  dismissal signals merely that the United States cannot be held liable
  for a particular claim; it has no logical bearing on whether an em-
  ployee can be liable instead. Pp. 7–9.
766 F.3d 576, affirmed and remanded.

  SOTOMAYOR, J., delivered the opinion for a unanimous Court.
                        Cite as: 578 U. S. ____ (2016)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 15–109
                                   _________________


    JERMAINE SIMMONS, ET AL., PETITIONERS v.

           WALTER J. HIMMELREICH

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE SIXTH CIRCUIT

                                 [June 6, 2016]


  JUSTICE SOTOMAYOR delivered the opinion of the Court.
  The Federal Tort Claims Act (FTCA) allows plaintiffs to
seek damages from the United States for certain torts
committed by federal employees. 28 U.S. C. §§1346(b),
2674. Many of the FTCA’s procedural provisions are
contained in a single chapter of the United States Code,
Chapter 171. See §§2671–2680. But an “Exceptions”
section of the FTCA dictates that “the provisions of [Chap-
ter 171] . . . shall not apply” to certain categories of claims.
At issue in this case is whether one of the “provisions of
[Chapter 171]”—the so-called judgment bar provision,
§2676—might nonetheless apply to one of the excepted
claims. We conclude it does not.
                             I

                            A

  This case began with two suits filed by Walter Himmel-
reich. In each, Himmelreich alleged that he had been
severely beaten by a fellow inmate in federal prison and
that the beating was the result of prison officials’ negli-
gence. At the time of the beating, Himmelreich was incar-
cerated for producing child pornography. His assailant
2                       SIMMONS v. HIMMELREICH

                             Opinion of the Court

had warned prison officials that he would “ ‘smash’ ” a
pedophile if given the opportunity but was nonetheless
released into the general prison population, where he
assaulted Himmelreich. App. 46.
    Himmelreich filed a first suit against the United States.
The Government treated this first suit as a claim under
the FTCA and moved to dismiss the action, arguing that
the claim fell into one of the “Exceptions” to the FTCA for
“[a]ny claim based upon . . . the exercise or performance
. . . [of] a discretionary function,” namely, deciding where
to house inmates. §2680(a). The District Court granted
the Government’s motion to dismiss. (Neither party here
challenges the outcome of that first suit.)
    But before the District Court dismissed that first suit,
Himmelreich filed a second suit, this one a constitutional
tort suit against individual Bureau of Prison employees
rather than against the United States. Ordinarily, the
FTCA would have nothing to say about such claims. But
after the dismissal of Himmelreich’s first suit, the individ-
ual employee defendants argued that Himmelreich’s sec-
ond suit was foreclosed by the FTCA’s judgment bar provi-
sion, according to which a judgment in an FTCA suit
forecloses any future suit against individual employees.
See §2676. As relevant here, the District Court agreed
and granted summary judgment in favor of the individual
prison employees.
    Himmelreich appealed that ruling. The Sixth Circuit
reversed, holding that the judgment bar provision did not
apply to Himmelreich’s suit. Himmelreich v. Federal
Bureau of Prisons et al., 766 F.3d 576 (2014) (per curiam).
    We granted certiorari to resolve a Circuit split on
whether the judgment bar provision applies to suits that,
like Himmelreich’s, are dismissed as falling within an
“Exceptio[n]” to the FTCA.1 577 U. S. ___ (2015).
——————
    1 See   Hallock v. Bonner, 387 F.3d 147 (CA2 2004), vacated on other
                     Cite as: 578 U. S. ____ (2016)                    3

                          Opinion of the Court

                              B
   The FTCA’s provisions are contained in two areas of the
United States Code. One, 28 U.S. C. §1346(b), gives
federal district courts exclusive jurisdiction over tort
claims against the United States for the acts of its em-
ployees “[s]ubject to the provisions of chapter 171” of Title
28.2 Chapter 171, in turn, is labeled “Tort Claims Proce-
dure” and comprises the remaining provisions of the
FTCA. §§2671–2680.
   Chapter 171 contains an array of provisions. Some
provisions govern how FTCA claims are to be adjudicated.
See, e.g., §2674 (specifying scope of United States’ liabil-
ity); §2675(a) (exhaustion requirement); §2678 (restricting
attorney’s fees). Other provisions limit plaintiffs’ remedies
outside the FTCA. See, e.g., §2679(a) (cannot sue agency
for claims within scope of FTCA); §2679(d)(1) (suit against
federal employee acting within scope of employment au-
tomatically converted to FTCA action).
   The District Court in this case relied on one such
remedies-limiting provision of Chapter 171, the judgment bar
provision.3 See §2676. Under the judgment bar provision,
once a plaintiff receives a judgment (favorable or not) in
——————
grounds sub nom. Will v. Hallock, 546 U.S. 345 (2006); Pesnell v.
Arsenault, 543 F.3d 1038 (CA9 2008); Williams v. Fleming, 597 F.3d
820, 823–824 (CA7 2010).
  2 The precise claims at issue are “claims against the United States,

for money damages, accruing on and after January 1, 1945, for injury
or loss of property, or personal injury or death caused by the negligent
or wrongful act or omission of any employee of the Government while
acting within the scope of his office or employment, under circum-
stances where the United States, if a private person, would be liable to
the claimant in accordance with the law of the place where the act or
omission occurred.” 28 U.S. C. §1346(b).
  3 It reads in full: “The judgment in an action under section 1346(b) of

this title shall constitute a complete bar to any action by the claimant,
by reason of the same subject matter, against the employee of the
Government whose act or omission gave rise to the claim.” §2676.
4                SIMMONS v. HIMMELREICH

                      Opinion of the Court

an FTCA suit, he generally cannot proceed with a suit
against an individual employee based on the same under-
lying facts. The District Court below held that Himmel-
reich had received a judgment in the first suit (the FTCA
suit against the United States) and so could not proceed
with the second suit (the individual employee suit based
on the same underlying facts).
  The FTCA explicitly excepts from its coverage certain
categories of claims, including the one into which Himmel-
reich’s first suit fell:
    “Exceptions
         “The provisions of this chapter and section
    1346(b) of this title shall not apply to—
         “(a) Any claim based upon . . . the exercise or per-
    formance or the failure to exercise or perform a discre-
    tionary function or duty . . . whether or not the discre-
    tion involved be abused. . . .” §2680.
   “The provisions of this chapter” referenced in the first
line are the provisions of Chapter 171. “[S]ection 1346(b)
of this title” is the provision giving district courts FTCA
jurisdiction. And the “Exceptions” to which those portions
of the FTCA “shall not apply” are 13 categories of claims,
such as any claim that—like Himmelreich’s first suit—
arises from the performance of a “discretionary function,”
§2680(a); “[a]ny claim arising in a foreign country,”
§2680(k); and “[a]ny claim arising from the activities of
the Tennessee Valley Authority,” §2680(l).
   Both parties agree that district courts do not have juris-
diction over claims that fall into one of the 13 categories of
“Exceptions” because “section 1346(b) of this title”—the
provision conferring jurisdiction on district courts—does
“not apply” to such claims. Both parties also agree that
at least one of “[t]he provisions of [Chapter 171]”—the
provision delimiting the United States’ liability, §2674—
need “not apply” to claims in the “Exceptions” categories
                  Cite as: 578 U. S. ____ (2016)            5

                      Opinion of the Court

because no court will have jurisdiction to hold the United
States liable on such claims in any event.
  The parties disagree, however, about whether the judg-
ment bar provision of Chapter 171 “shall not apply” to
claims in one of the “Exceptions” categories. The Govern-
ment maintains that the judgment bar provision does
apply to such claims. In that case, it applied to Himmel-
reich’s first suit and would preclude any future actions,
including his second suit. Himmelreich urges that it does
not apply. On that reading, there is no reason he cannot
proceed with his second suit.
                              II
  Himmelreich is correct. The “Exceptions” section of the
FTCA reads: “[T]he provisions of this chapter”—Chapter
171—“shall not apply to . . . [a]ny claim based upon . . . the
exercise or performance . . . [of] a discretionary function or
duty.” §2680(a). The judgment bar is a provision of Chap-
ter 171; the plain text of the “Exceptions” section therefore
dictates that it does “not apply” to cases that, like Him-
melreich’s first suit, are based on the performance of a
discretionary function. Because the judgment bar provi-
sion does not apply to Himmelreich’s first suit, Himmel-
reich’s second suit—the one against individual prison
employees—should be permitted to go forward.
  Absent persuasive indications to the contrary, we pre-
sume Congress says what it means and means what it
says. Nothing about the “Exceptions” section or the judg-
ment bar provision gives us any reason to doubt the plain-
text result in this case.
                             III

                              A

  Given the clarity of the “Exceptions” section’s command,
a reader might be forgiven for wondering how there could
be any confusion about the statute’s operation. The main
6                   SIMMONS v. HIMMELREICH

                          Opinion of the Court

source of uncertainty on this score, the Government sub-
mits, is United States v. Smith, 499 U.S. 160 (1991). In
Smith, we considered another provision of Chapter 171,
the exclusive remedies provision. Id., at 162. Under the
exclusive remedies provision, a plaintiff generally cannot
sue an employee where the FTCA would allow him to sue
the United States instead. See §2679(b)(1).4
   The Smith Court held that this exclusive remedies
provision applied to a claim for injuries sustained at an
Army hospital in Italy, even though that claim fell within
the category of “[a]ny claim arising in a foreign country,”
one of the “Exceptions” to which “the provisions of [Chap-
ter 171] . . . shall not apply.” §2680(k). The Government
argues that our literal reading of the “Exceptions” provi-
sion would foreclose Smith’s outcome because the Smith
Court applied a provision of Chapter 171 (the exclusive
remedies provision) to a claim falling within one of the
“Exceptions” categories (a claim arising in a foreign coun-
try). Smith, the Government argues, thus establishes that
we cannot read the command of the “Exceptions” section
literally and that the judgment bar provision therefore
should apply to Himmelreich’s discretionary function
claim.
   The Government’s position has some force. Nonethe-
less, Smith does not control this case. First, Smith does
not even cite, let alone discuss, the “shall not apply” lan-
guage “Exceptions” provision. Second, the exclusive reme-
dies provision at issue in Smith was enacted as part of the
Federal Employee Liability Reform and Tort Compensa-
tion Act of 1988, which contained a mechanism to reduce
the number of tort suits against Government employees.
——————
   4 There is an exception to this provision for suits alleging constitu-

tional violations. See §2679(b)(2)(A). Himmelreich’s second suit—the
one against individual prison employees—alleged a violation of the
Constitution and so was not foreclosed by the exclusive remedies
provision.
                  Cite as: 578 U. S. ____ (2016)            7

                      Opinion of the Court

As the Smith Court explained, if “the Attorney General . . .
certif[ies] that a Government employee named as defend-
ant was acting within the scope of his employment when
he committed the alleged tort,” the Liability Reform Act
dictates that the United States be substituted as the sole
defendant, and that the action “ ‘shall proceed in the same
manner’ ” as an FTCA action “ ‘and shall be subject to the
limitations and exceptions applicable to those actions.’ ”
499 U.S., at 166 (quoting §2679(d)(4)); (emphasis in
Smith). The Smith Court held that the Liability Reform
Act’s reference to “limitations and exceptions” was most
naturally read to refer to the “Exceptions” section of the
FTCA. And by taking note of the “Exceptions” section, the
Smith court reasoned, the Liability Reform Act was in-
tended to apply to those “Exceptions.”
  In light of the unique language of the Liability Reform
Act, Smith is distinguishable from this case. Nothing in
the text of the judgment bar provision compels the same
result.
                              B
   The Government’s remaining counterargument amounts
to a parade of horribles that it believes will come to pass if
every provision of Chapter 171 “shall not apply” to the
“Exceptions” categories of claims. See Brief for Petitioners
52. If the Government is right about the other provisions
of Chapter 171, the Court may hold so in the appropriate
case. See Smith, 499 U.S., at 175. But this case deals
only with the judgment bar provision, and, aside from a
passing concern about duplicative litigation, the Govern-
ment does not argue that any such cavalcade would follow
if that provision does not apply to the excepted claims. It
is enough for our purposes that the statute’s clear di-
rective would not lead to hard-to-explain results when
applied to the judgment bar provision in particular.
   To the contrary, our holding that the judgment bar
8                   SIMMONS v. HIMMELREICH

                          Opinion of the Court

provision “shall not apply” to the categories of claims in
the “Exceptions” section in fact allows the statute to oper-
ate in an utterly sensible manner. Ordinarily, the judg-
ment bar provision prevents unnecessarily duplicative
litigation. If the District Court in this case had issued a
judgment dismissing Himmelreich’s first suit because the
prison employees were not negligent, because Himmel-
reich was not harmed, or because Himmelreich simply
failed to prove his claim, it would make little sense to give
Himmelreich a second bite at the money-damages apple by
allowing suit against the employees: Himmelreich’s first
suit would have given him a fair chance to recover dam-
ages for his beating.
   Where an FTCA claim is dismissed because it falls
within one of the “Exceptions,” by contrast, the judgment
bar provision makes much less sense. The dismissal of a
claim in the “Exceptions” section signals merely that the
United States cannot be held liable for a particular claim;
it has no logical bearing on whether an employee can be
held liable instead.5 To apply the judgment bar so as to
——————
    5 This
         conclusion is buttressed by analogy to the common-law doctrine
of claim preclusion, which prevents duplicative litigation by barring one
party from again suing the other over the same underlying facts. This
Court has said that the judgment bar provision “functions in much the
same way” as that doctrine. Will, 546 U.S., at 354. (The judgment bar
provision supplements common-law claim preclusion by closing a
narrow gap: At the time that the FTCA was passed, common-law claim
preclusion would have barred a plaintiff from suing the United States
after having sued an employee but not vice versa. See Restatement of
Judgments §§99, 96(1)(a), Comments b and d (1942). The judgment bar
provision applies where a plaintiff first sues the United States and then
sues an employee.)
   But claim preclusion principles would not foreclose a second suit
where the first suit was dismissed under the “Exceptions” section.
Dismissals for “personal immunity”—defenses that can be asserted by
one party but not others—do not have claim-preclusive effect. See
Restatement of Judgments §96, Comment g; Restatement (Second) of
Judgments §51(1)(b), and Comment c (1980). The “Exceptions” section
                    Cite as: 578 U. S. ____ (2016)                   9

                         Opinion of the Court

foreclose a future suit against an employee thus would be
passing strange.
   The Government’s reading would yield another strange
result. According to the Government, the viability of a
plaintiff ’s meritorious suit against an individual employee
should turn on the order in which the suits are filed (or
the order in which the district court chooses to address
motions). For example, had the District Court in this case
addressed the individual employee suit first, there would
be no FTCA judgment in the picture, and so the judgment
bar provision would not affect the outcome of the suit. The
Government’s reading would thus encourage litigants to
file suit against individual employees before suing the
United States to avoid being foreclosed from recovery
altogether. Yet this result is at odds with one of the
FTCA’s purposes, channeling liability away from individ-
ual employees and toward the United States. See Dalehite
v. United States, 346 U.S. 15, 25 (1953).
   We decline to ignore the text of the statute to achieve
these imprudently restrictive results. Accordingly, we
read “[t]he provisions of this chapter . . . shall not apply”
as it was written. The judgment bar provision—one of the
“provisions of this chapter”—does not apply to the catego-
ries of claims in the “Exceptions” sections of the FTCA.
We therefore affirm the judgment of the Court of Appeals
and remand the case for further proceedings consistent
with this opinion.
                                              It is so ordered.

—————— 

reflects the United States’ decision not to accept liability for certain

types of claims; like other “personal immunities,” the “Exceptions” 

section is only a defense for—and can only be “taken advantage of” by—

the United States. See Restatement of Judgments §96, Comment g. A 

dismissal under the “Exceptions” section would not be entitled to claim-
preclusive effect; just so, the roughly analogous judgment bar should 

not foreclose a second suit against individual employees.